--------------------------------------------------------------------------------

Exhibit 10.21

(English Translation)

SUPERVISION CONTRACT
FOR CONSTRUCTION PROJECT

Part I Agreement

This Agreement is signed between Weihai Economic & Technology Development Zone
Longhai Properties Co., Ltd. (hereinafter referred to as "the Client") and
Weihai Tianhen Project Consulting Management Co., Ltd. (hereinafter referred to
as the "Supervisor") through mutual consultation.

I. Brief information of the project for which the Client desires those
supervision services should be performed by the Supervisor (hereinafter referred
to as "the Project") is as follows:

Project Name: Longhai International Plaza
Project Location: West of Qingdao Road, South of Bohai Road
Project Size: approximately 54,817 m2
Total Investment: approximately RMB 100,000,000

II. In this Agreement words shall have the same meanings as are assigned to them
in Part II of this Supervision Contract (hereinafter referred to as “the
Contract”) - Standard Conditions.

III. The following documents shall be deemed to form part of this Agreement:

(1)

This Agreement;

(2)

Standard Conditions of the Contract;

(3)

Conditions of Particular Application;

(4)

Supplementary documents and amendments jointly signed by the two parties during
the execution of the Contract.

IV. In consideration of the payment to be made by the Client to the Supervisor
as hereinafter mentioned, the Supervisor hereby covenants with the Client to
perform supervision services in the scope as stated in the Conditions of
Particular Application in conformity with the provisions of the Contract.

V. The Client hereby covenants to pay the Supervisor, in consideration of the
performance of the supervision services, such amount as may become payable under
the provisions of the Contract at the times and in the manner and currency type
prescribed by the Contract.

--------------------------------------------------------------------------------

In witness whereof the parties hereto have caused this Agreement to be executed
from August, 2009 to December, 2010. If for any reasons the project stops for
more than one month uninterrupted, the ending date will be postponed with same
periods.

This Agreement has four sets of original copies, they have the same legal
effect, and each party shall hold two copies.

The Client: Weihai Economic & Technology The Supervisor: Weihai Tianhen Project
Consulting Development Zone Longhai Properties Co., Ltd. Management Co., Ltd.  
      (seal) (seal)         Address: Address:                 Legal
Representative: (signature) Legal Representative: (signature)         Principal
bank: Principal bank:         Bank account no.: Bank account no.:         Tel.
Tel.

This contract is signed on 21st August 2009

--------------------------------------------------------------------------------

Part II    Standard Conditions

Definitions, Applicable Languages and Laws

Article 1 The following words and expressions shall have the meanings assigned
to them except where the context otherwise requires:

(1)

"Project" means the project for which the supervision services are to be
provided.

    (2)

"Client" means the party who is responsible for the direct investment and who
employs the Supervisor, and legal successors to the Client.

    (3)

"Supervisor" means the party who is employed by the Client to perform
supervision services and assume supervision liabilities, and legal successors to
the Supervisor.

    (4)

"Supervision Team" means the group of staff sent by the Supervisor to carry out
supervision on the site of the Project.

    (5)

"Chief Supervision Engineer" means the person certificated by the local
authority as Chief Supervision Engineer and designated by the Client and
Supervisor to be fully responsible for supervising the execution of the
Contract.

    (6)

"Contractor" means the person(s) other than the Supervisor with whom the Client
signs contract in relation to the construction of the Project.

    (7)

"Normal Services" means the scope of supervision work prescribed in the
Conditions of Particular Application.

    (8)

"Additional Services" means: 1) works outside of the scope of supervision work,
and added to the Contract by written agreement of the parties; 2) additional
works as a result of addition to the scope of construction work or program delay
on the part of the Client or the Contractor.

    (9)

"Exceptional Services" means the works other than the Normal Services and the
Additional Services, but which are necessarily performed by the Supervisor in
accordance with Article 38.

    (10)

"day" means the period between any one 0:00 a.m. and the next.

    (11)

"month" means a period of one month according to the Gregorian Calendar
commencing with any day of the month.

Article 2 This Supervision Contract shall be governed by Chinese laws, statutes,
administrative regulations, and departmental rules & regulations, local laws,
rules & regulations specified in the Standard Conditions and Conditions of
Particular Application.

--------------------------------------------------------------------------------

Article 3 The Contract shall be written in Chinese, if certain terms include
more than two languages, then both of which shall be equally binding.

Obligations of the Supervisor

Article 4 The Supervisor shall designate the Supervision Team and
superintendents necessary for carrying out the supervising works; provide to the
Client a name-list of the Chief Supervision Engineer, main staff of the
Supervision Team and a supervision plan and perform the supervision services
within the scope of work as stated in the Conditions of Particular Application.
During the execution of the Contract, the Supervisor shall submit supervision
report to the Client at regular interval as stated in the Contract.

Article 5 The Supervisor shall exercise reasonable care and diligence, provide
advice at an appropriate level in the performance of the obligations under the
Contract to the Client and indemnify the lawful rights and interests of various
parties.

Article 6 Any facilities and articles supplied by the Client for use by the
Supervisor shall be properly used and maintained and remain the property to the
Client. When the services are completed or terminated the Supervisor shall
deliver to the Client such facilities and unconsumed articles in good working
order.

Article 7 During the contract period or after the Contract is terminated,
without the consent of the Client, the Supervisor shall not disclose the
confidential information in relation to the Project and the Contract.

Obligations of the Client

Article 8 The Client shall pay an advance payment to the Supervisor prior to the
commencement of the services of the Supervisor, if such advance payment is
stated in the Conditions of Particular Application.

Article 9 The Client shall be responsible for all coordination of external
relationships in relation to the construction of the Project. If the Client
assigns part or all of such coordination works to the Supervisor as is
necessary, then the work to be assigned and relevant terms of remuneration shall
be specified in the Supplemental Clauses.

Article 10 The Client shall, within the agreed time, provide to the Supervisor
free of charge all information pertaining to the Project and necessary for the
supervision services.

Article 11 On all matters properly referred to him in writing by the Supervisor,
the Client shall give his decision in writing within the time specified in the
Conditions of Particular Application of the Contract.

Article 12 The Client shall appoint a Client's Representative (to be specified
in the Conditions of Particular Application) who is familiar with the Project
and able to make decision within specified time for the purpose of contacting
the Supervisor. Should the Client's Representative be replaced, the Client shall
notify the Supervisor in advance.

Article 13 The Client shall timely notify the awarded Contractor, in writing, of
the power of the Supervisor, roles and authorities of main staff of the
Supervisor. Such information shall be made clear in the contract signed by the
Client and any third party.

--------------------------------------------------------------------------------

Article 14 The Client shall notify to Contractor to provide the following
information to the Supervisor within such a time that the Supervisor's work will
not be hampered:

(1) List of suppliers & manufacturers of the raw materials, components and
parts, mechanical equipment etc. to be used in the Project;

(2) List of coordinators, cooperators in relation to the development of the
Project.

Article 15 The Client shall furnish free of charge (including utility fees) to
the Supervisor the site office, telecommunication connection, accommodation and
other facilities specified in the Conditions of Particular Application.

Article 16 Given certain circumstances, if the two parties agree that the Client
shall arrange at his own expense for the provision of other personnel to the
Supervisor, such agreement shall be reflected in the Conditions of Particular
Application.

Rights of the Supervisor

Article 17 The Supervisor should have the following rights within his scope of
work. It is hereby understood that any and all of the following activities shall
also be considered as the obligation of the Supervisor, who shall perform the
following activities whenever it is needed in order to ensure completion of the
Project in the best possible manner and according to the relevant contractual
documents and applicable laws:

(1) The right and obligation to make recommendations on the selection of the
General contractor

(2) The right and obligation to make recommendations on the selection of the
Sub-contractor

(3) The right and obligation to make recommendations to the Client in the
respects of the project including project size, design standard, planning
design, technological design and performance requirements.

(4) The right and obligation to advise, in the principles of safety and optimum,
the Client on the technical problems in the design. If the design is found to be
not in conformity with the Quality Standards promulgated by the State or
specified in the Design Contract, the Supervisor shall report to the Client in
writing.

(5) The right and obligation to review the construction management plan and the
technical proposal and to make recommendation to the Client for changes that the
Contractor could implement to ensure quality, on-time completion and cost
reduction.

(6) Conduct appropriate arrangement and co-ordination with relevant
organisations, which can exert beneficial influence to the development of the
Project. For all such matters the Supervisor shall first report to the Client in
advance and seek the authority of the Client to make such arrangements and
co-ordination.

--------------------------------------------------------------------------------

(7) Having obtained the consent of the Client, the Supervisor has the right to
give command with regards to commencement, suspension and resumption of the
works. But before doing so, he shall report to the Client. The Client’s
Representative will be available for contacting in phone to discuss emergency
and other matters.

(8) Right and obligation to check and inspect the materials to be used in the
Project and quality of construction and to advise the Contractor immediately of
any non-conformities. Should the Contractor continue to use the materials after
the non-conformity has been identified, then the Supervisor must advise the
Client that the Contractor should stop using them. For materials, components and
parts, equipment that are not in conformity with the design requirements,
provisions of the Construction Contract and national quality standards, the
Supervisor has the right to notify the Client that the Contractor should stop
using them; for working sequence, divisional and sub-divisional works that are
not in conformity with relevant codes and quality standards, and construction
operations that pose safety concerns, the Supervisor has the right to notify the
Client that the Contractor should stop and make corrections or redo the works.
The Contractor can resume construction only after he has received the work
resumption command from the Supervision Team via the Client.

(9) Rights and obligation to check, supervise the progress of the construction.
Right to ratify that the actual completion is ahead or behind the completion
date specified in the Construction Contract.

(10) Right and obligation to check and certify by signature that the payment to
the construction contractor is within the scope of the Construction Contract, to
recheck, confirm, and negate to the settlement of the accounts. Without the
signature and confirmation from the Chief Supervision Engineer, the client will
not make payment to the construction contractor.

Article 18 During supervision, if the employee(s) of the Contractor is found to
be incapable of his job, the Supervision Team shall notify the Client of the
views of the Supervision Team on this matter.

Article 19 Within the scope of work, if the Client and the Contractor have any
dissent and requirement (including claim) to each other, and where such dispute
is being mediated by an administrative department in charge of construction or
being arbitrated by arbitration body (China International Economic and Trade
Arbitration Commission, Shandong), the Supervisor shall provide relevant proof.

Rights of the Client

Article 20 The Client has the right to appoint the Contractor and enter into a
contract with that contractor.

Article 21 The Client has the right to decide the project size and agree the
design standard, planning design, technological design and designed performance
requirements; and the right to approve construction cost, programme and design
variation.

--------------------------------------------------------------------------------

Article 22 In the event that the Supervisor want to replace the Chief
Supervision Engineer, he shall obtain the Client’s consent in advance during the
Contract conducting period.

Article 23 The Client has the right to require the Supervisor to submit
supervision report and specific report in each discipline within the
Supervisor’s scope of work..

Article 24 In the event that the Client find the Supervisor’s staff fails to
perform duties under the Contract, or cause any loss to the Project or the
Client through collusion with the Contractor, the Client shall be entitled to
require that such staff be replaced by the Supervisor or even terminate the
Contract and demand the Supervisor to assume responsibilities or contiguous
responsibilities in paying compensation.

Liabilities of the Supervisor

Article 25 The Supervisor’s liability period is the valid period of the Contract
(Contract Period), including the maintenance period. In the event that the
project program is postponed or delay which results in the Contract Period to be
extended, the two parties shall make further negotiation to agree an extension
of the Contract Period.

Article 26 The Supervisor shall perform his duties during the Contract Period.
Should any financial loss be caused by the fault of the Supervisor, he shall pay
compensation to the Client. Accumulated amount of compensation (except for the
compensation specified in Article 24) shall not exceed the total payment by the
Client to the Supervisor (excluding income tax).

Article 27 The Supervisor shall be not responsible for any Contractor’s
nonconformity in quality requirements and completion time (for submitting
drawings or delivery of goods). In the event of any force majeure which cause
part or all of the execution of the Contract to be impossible, the Supervisor
shall not be held responsible. But for any infringement to Article 5, the
Supervisor shall pay compensation to the Client.

Article 28 If the claim made by the Supervisor to the Client cannot be
justified, the Supervisor shall be responsible for any cost incurred by the
Client in relation to the claim.

Liabilities of the Client

Article 29 The Client shall carry out his duties as stated in the Contract. The
Client shall be liable to the Supervisor if a breach of his duty to the
Supervisor is established against the Client, and shall pay compensation for the
Supervisor’s direct financial loss.

Article 30 If the claim made by the Client to the Supervisor cannot be
justified, the Client shall be responsible for any cost incurred by the
Supervisor in relation to the claim.

--------------------------------------------------------------------------------

Commencement, Alteration and Termination of the Contract

Article 31 If the Normal Services are impeded or delayed by the Client or the
Contractor so as to incur Additional Services or increase the duration of the
Normal Services, the Supervisor shall timely inform the Client of the
circumstances and probable effects. The time for completion of the services
shall be increased accordingly and the Supervisor shall be remunerated for such
Additional Services.

Article 32 If circumstances arise which make it legally or physically impossible
for the Supervisor to perform in whole or in part the services in accordance
with the Contract he shall promptly dispatch a notice to the Client. The time
for the completion of the services shall be extended. When the services are
resumed, a reasonable period not exceeding 42 days for resumption shall be added
and the Client shall pay the Supervisor as agreed between them.

Article 33 After the Supervisor has finalized the acceptance check or handover
procedures with the Client, and the Contractor has signed a defect liability
agreement with the Client, the Supervisor has received all the payments due from
the Client, this Contract shall be deemed to come to an end, except for any
clauses referring to the Parties’ liabilities, which may be used, according to
statute of limitations stipulated by the law, for claiming compensation. As to
liabilities during the defect liability period, the two parties can make
provisions in the Conditions of Particular Application.

Article 34 If either party hereto wishes to alter or abandon the Contract, he
shall notify the other party in 42-day advance. If loss is caused to the other
party as a result of the abandonment of the Contract, the responsible party
shall pay compensation except for circumstance where his responsibility can be
remitted in accordance with laws.

Article 35 If the Supervisor has not received a paying voucher within 30 days
from the due date of payment and nor has he received any written explanation
from the Client, or the supervision services has been suspended for more than
six months, the Supervisor can notify the Client to terminate the Contract. If
within 14 days from the date of notice the Supervisor still has not received any
response from the Client, he can make further notice. If within 42 days from the
date of the second notice the Supervisor still has not received any response
from the Client, the Supervisor can terminate the Contract or suspend or
continue suspending from performing all or part of his services at his
discretion. The Client shall assume the responsibility for breach of contract.

Article 36 If the supervision services are suspended or terminated due to causes
not on the part of the Supervisor, works required to resume services or
post-termination settlement works shall be deemed as Exceptional Services. The
performance of Exceptional Services shall entitle the Supervisor to payment for
performing them.

Article 37 If in the opinion of the Client that the Supervisor is not
discharging his rights without justifiable reasons, he can inform the Supervisor
of such opinion. If within 21 days from the date of notice the Client has not
received any response from the Supervisor, he can, within 35 days from the date
of the first notice, inform the Supervisor by notice to terminate the Contract.
The Supervisor shall assume the responsibility for breach of contract.

Article 38 Termination of the Contract shall not prejudice or affect the accrued
rights and liabilities of the parties.

--------------------------------------------------------------------------------

Payment

Article 39 The remuneration for Normal Services, Additional Services and
Exceptional Services shall be calculated in accordance with Article 9 of the
Conditions of Particular Application. The Client shall pay the Supervisor in
accordance with the time and amount stated in the Contract.

Article 40 If the Supervisor does not receive payment within the time specified
he shall be paid Compensation calculated from the last day of the specified
paying period.

Article 41 The currency, exchange rate applicable to the Contract is that stated
in the Conditions of Particular Application.

Article 42 If any item or part of an item in a payment application submitted by
the Supervisor is contested by the Client, the Client shall give notice with
reasons within 24urs from receiving the application and shall not delay payment
on the remainder of the invoice.

Others

Article 43 Under the consent of the Client, cost necessarily incurred by the
Supervisor for visits to cities other than Shandong on investigation purpose,
testing of materials and equipment can be reimbursed by the Client, within the
budget scope, as it actually happens.

Article 44 Within the scope of supervision services, if expert is needed to be
employed for consulting or assistance purposes, the Supervisor shall bear such
cost when the expert is employed by him, the Client shall bear such cost when
the expert is employed by him.

Article 45 If profit is generated for the Client as a result of recommendations
made by the Supervisor, the Client may give bonus to the Supervisor.

Article 46 The on-site Supervision Team or its staff shall not accept any
remuneration or money provided by the Contractor.

The Supervisor shall not take part in any activity that may have conflict with
the interests of the Client and with the work to be performed according to this
contract.

Article 47 The Supervisor shall not disclose any information that is declared by
the Client to be confidential. The Supervisor shall not disclose any information
provided and declared to be confidential by the Designer or the Contractor
either.

Article 48 The Supervisor retains copyright of all documents prepared by him.
The Client shall be entitled to use them or copy them only for the Project.

--------------------------------------------------------------------------------

Settlement of Disputes

Article 49 Any claim for loss or damage arising out of breach or termination of
the Contract shall be agreed between the Client and the Supervisor or failing
agreement shall be referred to a governmental department in charge of
construction for mediation. If agreement still cannot be reached, the dispute
shall be referred to the arbitration body agreed by the parties or start a
prosecution in the People’s Court.

--------------------------------------------------------------------------------

Part III Conditions of Particular Application

Article 2 Laws applicable to the Contract and rules & regulations and reference
standard on which the supervision is based are:

1.

The Construction Contract & this Supervision Contract

2.

The National and Shangdong Municipal Laws, Regulations and Policies on the
Construction

3.

Complete sets of construction drawings and related documents. Current National
Regulations for Construction Code and the quality inspection, acceptance, and
assessment standard/codes

Article 4 The scope of supervision

To supervise the construction quality, progress, contract, and project
information, to coordinate between the Client and the General Contractor, and to
urge the General Contractor to construct in a safety and civilized manner. The
detail of the Supervision Service is the follows,

1.

To assist the client to sign the construction contract

    2.

To assist the client and the contractor to draw up the Construction Commencement
Report

    3.

To organize the meeting on the Construction Drawing Explanation and Check

    4.

To review the Construction Plan, Scheme and the Master Schedule of the
Contractor

    5.

To Supervise the contractor to execute the Construction Contract and the
National Technical and Construction Code, as well as the documents referred to
at article 1 hereof, to deal with the contractor’s violation against the
regulation or the code;

    6.

To check the list of the material and equipment of the contractor’s; to inspect
the raw material, semi-product, and parts which will be used in the project; to
reject the disqualified material, parts and equipment against the construction
contract and standard.

    7.

To inspect the construction progress and quality; to inspect and accept the
divisional, sub-divisional and concealed works; to evaluate the construction
progress

    8.

To organize the Client, the Designer and the Contractor to handle the quality
accident; to supervise the execution of the technical scheme for the quality
accident; to inspect, accept and issue the certificate after the quality
accident is settled.

    9.

To compile the Supervision Documents and Specifications for filing


--------------------------------------------------------------------------------


10.

To organize the Designer and the Construction Contractor to pre-inspect and
pre-accept for the construction completion

    11.

To assist the Client to execute the Completion Acceptance.

    12.

To submit the Supervision Evaluation Report for the project to the Client.

    13.

To organize HSE site service: Safety strategy, site safety supervision, health
control, security of site office.

Article 9 External conditions include: the Client is responsible for all the
public relations and coordination for the project including the local government
and authorities

Article 10 Project information requested by the Supervisor should be provided by
the Client, where it is available, shall be issued beforehand.

Article 11 On all matters properly referred to him in writing by the Supervisor,
the Client shall give his decision in writing within 3 days.

Article 12 The Client's Representatives are Yu Dejiang

Article 15 During the Contract Period, the Client shall at his own cost provide,
or arrange for the provision by others, of personnel to work within the Client’s
own site team. The Supervision Team shall co-operate with the Client’s own team
but shall not be responsible for them or their performance or rely on them or
their performance for any of the services for which the Supervisor is
responsible.

Article 26 The Supervisor agrees to pay compensation if he fails to discharge
his duties, [accumulated amount of compensation shall not exceed the total
payment by the Client to the supervisor (bar income tax ), except for the
compensation specified in Article 24 of Standard conditions.

Compensation fee =the direct loss x the Supervision Fee’s Charge Rate (bar
income tax). The Supervision Fee’s Charge Rate is equal to total supervision fee
divided by total cost of the project.

Article 39 the Client agrees to pay the Supervisor for his Normal Services in an
amount calculated in the following way and at the following time:

1.

The Supervision Fee: Fixed lump sum during the above-said Supervision Service
Period is 548170 Chinese Yuan.

    3.

Payment Method:

1) The Client should pay to the Supervisor 20% of the fixed lump sum within five
days as of the signature date of this Supervision Contract.

--------------------------------------------------------------------------------

2) Then, the Client should pay the Supervisor another 20% of the fixed lump sum
when the basement is finished, another 30% will be paid after five day when
project body has finished.

4) The Client should pay the Supervisor final 30% of the fixed lump sum within
one week after the project passes the Completion Acceptance Examination.

Article 41 The parties hereto agree that the payment shall be effected in RMB.

Article 45 Bonus Clause;

Bonus=the saving from construction * 20%

Article 49 If a dispute arises between the parties in connection with, or
arising out of the Contract, consultation shall be made promptly to find a
solution. When consultation fails, the parties agree to refer the dispute to an
Arbitration Commission. The arbitration body shall be China International
Economic and Trade Arbitration Center, Shandong Branch.

Article 50 This Contract contains the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters.

--------------------------------------------------------------------------------